Appeal by the defendant from a judgment of the Supreme Court, Queens County (Braun, J.), rendered September 12, 2005, convicting him of *643criminal sale of marijuana in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
“[A]bsent bad faith . . . the prosecutor’s failure to prove every statement in his or her opening will not result in a jury’s verdict being reversed” (People v Zienkowicz, 213 AD2d 435, 436 [1995]; see People v De Tore, 34 NY2d 199, 207 [1974], cert denied sub nom. Wedra v New York, 419 US 1025 [1974]; People v Pierre, 35 AD3d 893 [2006]; People v Thompson, 276 AD2d 811 [2000]; People v Seabrooks, 244 AD2d 514 [1997]). In this instance, the prosecutor offered a good faith basis for believing he would be able to offer competent proof of the statement at issue, notwithstanding that one police detective witness would not be available for the trial. Crane, J.E, Rivera, Florio and Baltin, JJ., concur.